Citation Nr: 1714483	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  08-02 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), for the period prior to April 25, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to a TDIU.  

In August 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) at VA's Central Office in Washington, D.C.  A transcript of that proceeding is of record.  

In September 2010, the Board remanded the issue of entitlement to a TDIU to the Appeals Management Center (AMC) for additional development of the record.  

Before the matter was returned to the Board on appeal, the AMC issued a rating decision in December 2011 granting entitlement to a TDIU, effective from April 25, 2011, the earliest date on which the Veteran's combined schedular rating met the minimum threshold requirement for consideration of a TDIU on a schedular basis under 38 C.F.R. § 4.16(a).  

Although the AMC indicated in its December 2011 rating decision that the grant of a TDIU was considered a total grant of benefits sought on appeal with respect to that issue, the Board, in a May 2012 decision/remand, explained that the issue of entitlement to a TDIU prior to April 25, 2011 remained in appellate status following the December 2011 rating decision because that issue was part and parcel of the increased rating claims pending at that time; and, because the Veteran asserted unemployability in connection with those pending claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  

In May 2012, the Board remanded the issue of entitlement to a TDIU prior to April 25, 2011.  

In June 2012, the Veteran submitted a signed "Appeals Satisfaction Notice" indicating his intent to withdraw any remaining issues that were remanded to the AMC and remained pending before the Board.  However, that same month, the Veteran essentially retracted that request with correspondence entitled "Request for Consideration, in the Alternative Notice of Disagreement" indicating his intent to appeal the April 25, 2011 effective date assigned for the TDIU in the December 2011 rating decision.  In other words, the Veteran, at essentially the same time, was requesting to withdraw and appeal the same issue of whether a TDIU is warranted prior to April 25, 2011.  Although the June 2012 Notice of Disagreement was submitted in response to the AOJ's December 2011 rating decision which granted entitlement to a TDIU effective from April 25, 2011, the issue of whether a TDIU is warranted prior to April 25, 2011 was already considered to be on appeal at the time the Board issued its decision/remand in May 2012.  In other words, the Veteran requested to withdraw any remaining issues on appeal in June 2012 (which included the issue of entitlement to a TDIU prior to April 25, 2011); however, that same month, he also timely disagreed with the effective date of April 25, 2011 for the assignment of the TDIU.  Considered together, and in the light most favorable to the Veteran, it appears that the Veteran was unaware that he was appealing the same issue that, only days earlier, he requested to withdraw from appellate status.  Accordingly, the appeal as to the matter of entitlement to a TDIU prior to April 25, 2011, which was remanded by the Board in May 2012, is not considered withdrawn.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; disabilities resulting from common etiology or a single accident; disabilities affecting a single body system; multiple injuries incurred in action; or multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

In this case, the Veteran was awarded a TDIU effective from April 25, 2011 because that is the first date on which the schedular threshold percentage requirement for consideration of a TDIU under 38 C.F.R. § 4.16(a) was met.  More specifically, the Veteran has four service-connected disabilities rated as follows:  lumbosacral strain rated as 10 percent disabling prior to April 25, 2011, and rated as 20 percent disabling from April 25, 2011 onward; degenerative joint disease of the left knee, rated as 20 percent disabling since June 27, 2005; degenerative joint disease of the right knee, rated as 20 percent disabling since June 27, 2005; and, right ankle strain, rated as 10 percent disabling from June 27, 2005.  

Thus, the Veteran's four service-connected orthopedic disabilities, when combined, using the combined ratings table at 38 C.F.R. § 4.25, and with consideration of the bilateral factor under 38 C.F.R. § 4.26, is 50 percent prior to April 25, 2011 and 60 percent from April 25, 2011 onward.  Notably, ratings are not simply added together in determining the combined rating for compensation purposes.  See 38 C.F.R. § 4.25.  See also May 2012 Rating Decision Code Sheet.  

Moreover, although the Veteran does not have a single service-connected disability rated at 60 percent or more, the AOJ considered the Veteran's four orthopedic disabilities as one disability stemming from common etiology and/or affecting both lower extremities, which is permissible under 38 C.F.R. § 4.16(a)(1), (2).  When all ratings are combined under 38 C.F.R. § 4.25 (and rounded to the nearest 10), the combined rating is 50 percent prior to April 25, 2011 and 60 percent from April 25, 2011 onward.  Accordingly, the AOJ assigned an effective date of April 25, 2011 for the TDIU because that is the first day on which the threshold percentage requirements are met for consideration of a TDIU under 38 C.F.R. § 4.16(a).  

Nevertheless, the Veteran may still warrant entitlement to a TDIU if the evidence shows that his service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b).  

Where, as here, the percentage requirements are not met prior to April 25, 2011, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b).  Appropriate cases must be referred to the Director of the VA Compensation and Pension Service for such extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In the May 2012 remand, the Board instructed the AOJ to readjudicate the claim for entitlement to a TDIU prior to April 25, 2011 following completion of any additional development indicated.  

More importantly, the Board also instructed the AOJ that if a TDIU could not be assigned on a schedular basis prior to April 25, 2011, then the AOJ should forward the case to the Under Secretary for Benefits, or the Director of the Compensation and Pension Service, for consideration of the assignment of a TDIU on an extraschedular basis in the first instance, pursuant to 38 C.F.R. § 4.16(b).  Then, and only then, if the claim remained denied, the AOJ was instructed to issue a supplemental statement of the case (SSOC) and return the case to the Board.  

It is apparent that the AOJ did not comply with the above remand directives because it considered the appeal withdrawn.  However, for the reasons stated above, the Board's May 2012 remand subsumed the December 2011 rating decision insofar as the issue of entitlement to an effective date prior to April 25, 2011 for the assignment of a TDIU.  Accordingly, the appeal is not withdrawn and there should be compliance with the Board's May 2012 remand directives.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to a TDIU prior to April 25, 2011 to the appropriate department officials under 38 C.F.R. § 4.16(b) for extraschedular consideration.

2.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




